*NOT FOR PUBLICATION*
                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________
                                 :       Civil Action No.:16-8792(FLW)
JOHN BRANDT,                       :              OPINION
             Plaintiff,            :
       vs.                         :
ROBERT THURING, et al.,            :
             Defendants.           :
_________________________________:

WOLFSON, United States District Judge:

       Presently before the Court are two separate unopposed 1 motions

to dismiss pro se Plaintiff’s claims by defendants: 1) Wal-Mart

Stores East, LP (“Walmart”); 2 and 2) Officers Robert Thuring and

Chris Williams, the East Brunswick Police Department, the Township

of East Brunswick (the “Township”), 3 Chief of Police James Conroy,

and Internal Affairs investigator Sean Goggins (the “Municipal

Defendants”)(together with Walmart, “Defendants”).           Plaintiff’s


1 The Court sent a Letter, dated January 7, 2019, to pro se
plaintiff John Brandt (“Plaintiff”) notifying Plaintiff that two
motions to dismiss were pending and that no opposition papers had
been received. Plaintiff never responded to the Court’s
correspondence, or otherwise submitted any opposition to the
motions. Therefore, as the Court indicated in the Letter, these
motions will be considered unopposed.

2 Improperly pled as Wal-Mart Stores, Inc. Plaintiff also names
as a defendant Cristian Zeas, who was a former Walmart loss
prevention employee. However, it does not appear that Zeas has
been served with process or otherwise appeared in this action.

3   Improperly pled as Municipality of East Brunswick.
claims arise out of an alleged shoplifting incident at a Walmart

store.    In his Complaint, Plaintiff avers that Defendants’ joint

and concerted conduct violated his First, Fourth and Fourteenth

Amendment rights by falsely detaining him.           Plaintiff also alleges

that    Officers   Williams     committed     assault    during   Plaintiff’s

detention, and that the Officers retaliated against him as a result

of the shoplifting incident.

       For the reasons that follow, the Court GRANTS Walmart’s motion

to dismiss; and the Municipal Defendants’ motion to dismiss is

GRANTED in part and DENIED in part. All claims are dismissed, with

the    exception   of   Count   III   for   retaliation    against   Officers

Williams and Thuring.      That claim may proceed.        However, Plaintiff

must respond, in writing, within 15 days from the date of the Order

accompanying this Opinion why the surviving claim should not be

dismissed for failure to prosecute.

                   BACKGROUND AND PROCEDURAL HISTORY

       For the purposes of these motions, the following version of

events assumes Plaintiff's factual allegations as true.              Plaintiff

alleges that on December 8, 2015, at 2:00 am, Zeas, a Loss

Prevention    Officer     (“LPO”)     at    the   East   Brunswick   Walmart,

apprehended and detained Plaintiff without reasonable grounds for

doing so. (Compl., ¶¶ 13 – 14.)        Plaintiff states that when he was

approached by Zeas, he and his female companion were paying for an

item at the cash register. (Id. at ¶ 13.)           Plaintiff avers that he

                                       2
and his companion were confined in Walmart’s “holding pen,” accused

of shoplifting and were not permitted to leave. Id. When Plaintiff

denied involvement in shoplifting, Plaintiff was allegedly told by

the LPO that charges would be brought if he did not cooperate.

(Id. at ¶ 15.) After refusing to cooperate, Zeas called the East

Brunswick Police Department, and thereafter, Officers Thuring and

Williams arrived at the store.

     Plaintiff   alleges   that   the   Officers   did    not   perform   an

independent investigation regarding the shoplifting accusations,

but rather, relied on the false information given by the LPO. (Id.

at ¶¶ 15-16.)    Plaintiff claims that the Officers did not review

any video footage, and attempted to coerce Plaintiff to confess.

(Id. at ¶ 17.)    Plaintiff further claims that the Officers and

Walmart had a “prearranged plan” to use coercive interrogating

tactics, such as fear and intimidation, to obtain incriminating

evidence against Plaintiff. (Id. at ¶ 18.) In that connection,

Plaintiff avers that, in an effort to intimidate, Officer Williams

“balled his fist up as if he was about to punch [P]laintiff,” in

order to force a confession. (Id. at ¶¶ 20-21.)          Plaintiff alleges

that he was detained by Defendants for a significant period of

time, albeit Plaintiff never set forth how long he was in the

“holding pen.”     (Id. at ¶ 23.)        Plaintiff avers that he was




                                   3
ultimately “coerced” to sign a document agreeing never to return

to the Walmart store in East Brunswick. 4   (Id.)

     According to Plaintiff, the harassment by East Brunswick

police continued after the alleged shoplifting incident.        A few

weeks later, Plaintiff received two traffic summonses in the mail

charged by Officer Thuring with having tinted windows in violation

of N.J.S.A. 39:3-75, and improper use of horn in violation of

N.J.S.A. 3:3-69. (Id. at ¶ 25.)       However, Plaintiff does not

elaborate on how these tickets came about.          Rather, Plaintiff

alleges that the Officers 5 never inquired whether he was permitted

to have tinted windows before issuing the tickets.     (Id.)   Indeed,

Plaintiff maintains that he was permitted to drive with window

tints by the N.J. Motor Vehicle Commission on account of a medical

condition of photosensitivity to light as a result of hyper-

thyroidism.   (Id.).   Furthermore,   Plaintiff   alleges   that   the




4    According to Plaintiff, Officer Thuring wrote a report of the
Walmart incident, explaining that a surveillance video showed that
Plaintiff’s female companion removed a cell phone case from its
packaging, and she could be seen giving the cell phone case to
Plaintiff. (Compl., ¶ 28.) Plaintiff denies this summary of the
video surveillance, and claims that both Officers falsely reported
the incident in the police report. (Id. at ¶ 29.)

5    While Plaintiff alleges that the tickets were signed by
Officer Thuring, throughout the Complaint, he alleges that both
Officers were involved in the issuance of the tickets. Plaintiff
does not attach a copy of the summonses to the Complaint. Without
them, the Court cannot discern which officer was personally
involved, or both. As such, at this stage, I will refer to both
Officers when discussing Plaintiff’s retaliation claim.
                                 4
Officers fabricated a story that Plaintiff drove his vehicle up

Route 18 and blew his horn multiple times for no reason. (Id. at

¶ 26.)    These tickets, Plaintiff submits, were issued to retaliate

against him for the incident that occurred at Walmart. 6 (Id.)

       According to Plaintiff, an internal investigation of the

alleged false police report was conducted by Lieutenant Goggins,

who was an internal affairs officer of the East Brunswick Police

Department.    (Id. at ¶ 30.)   Plaintiff claims that despite such an

investigation, no discipline was ever brought against Officer

Thuring or Williams.    Plaintiff also claims that Chief Conroy did

not properly train the Officers on “not to substitute their own

judgment of probable cause or if they have reasonable grounds to

detain a shoplifter with that of a merchant . . . .”       (Id. at ¶

32.)

       Plaintiff filed the instant Complaint asserting the following

Counts:




6    Apparently, both charges were tried in Municipal Court in
Metuchen, New Jersey, before a Municipal Court Judge, because of
conflict issues arising out of this case. Plaintiff was found
guilty on all counts. While Plaintiff did not include this fact
in his Complaint, the Municipal Defendants, along with their moving
brief, submitted a transcript of the trial. Indeed, this case was
administratively   terminated    pending   that   municipal   court
proceeding. Now that it has concluded, I can consider the trial
transcript because it is undisputedly a public document. See
Southern Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Group,
Ltd., 181 F.3d 410, 426 n.7 (3d Cir. 1999). To be sure, however,
for the purposes of this Opinion, I am not relying on the truth of
the facts contained in the transcript. Id.
                                   5
•   Count    I    asserts       a    claim      for     “wrongful         detention         and

    imprisonment” under § 1983 against all defendants.                                 In that

    regard,       Plaintiff         alleges      that       Walmart       and        the   East

    Brunswick Police Department operated “a joint venture,”

    the purpose of which is to illegally detain and imprison

    Plaintiff       “without         any       probable       cause       or    reasonable

    grounds.”       (Comp.,¶ 42.)

•   Count    II    is   entitled       “Civil         Assault       by    Officer          Chris

    Williams.” Plaintiff alleges that Chris Williams committed

    civil     assault      by       “balling       his       fist        up    during        the

    interrogation and placing Plaintiff in fear of                                     bodily

    harm.”       (Id. at ¶ 44.)            Plaintiff goes on to allege that

    “[a]ll       defendants         participated         by     their         support       and

    physical presence in the civil assault . . . in violation

    of the Due Process Clause of the Fourteenth Amendment of

    the U.S. Constitution.”                (Id.)

•   Count III involves Plaintiff’s accusation of retaliation

    by   Officers       Thuring       and       Williams.           In        that    regard,

    Plaintiff alleges that the Officers falsely issued two

    traffic tickets without probable cause in retaliation for

    Plaintiff’s         conduct        during         the     alleged          shoplifting

    incident;       this    type       of       retaliation,          says      Plaintiff,

    violated his First Amendment rights.                       (Id. at ¶ 45.)



                                           6
       •    Count IV is asserted against the East Brunswick Police

            Department.    It appears Plaintiff seeks to bring a Monell 7

            claim against the Department for failure to train and

            supervise,     and    failing        “to     discourage      further

            constitutional violations of the officers . . . .”              (Id.

            at ¶ 46.)

       In the instant matters, Walmart and the Municipal Defendants

move separately to dismiss Plaintiff’s Complaint.                As I have noted

earlier in this Opinion, Plaintiff has failed to oppose these

motions, even after this Court sent a Notice informing Plaintiff

that these motions have been pending.            Indeed, while Plaintiff has

participated in this litigation prior to motion practice, it

appears he has now chosen to abandon prosecution of his claims.

In   fact,     Plaintiff   has   not   communicated      with    the   Court,   or

otherwise appeared in this case since the matter was reopened in

June       2018,   after   Plaintiff’s       municipal   court    charges   were

resolved.      Regardless, it is incumbent upon this Court to resolve

Defendants’ motions on the merits.

                                  DISCUSSION

I.     Standard of Review

       Under Fed. R. Civ. P. 12(b)(6), a complaint may be dismissed

for “failure to state a claim upon which relief can be granted.”



7      Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
                                         7
Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss on

the pleadings, courts “accept all factual allegations as true,

construe    the    complaint    in    the     light       most   favorable   to   the

plaintiff, and determine whether, under any reasonable reading of

the complaint, the plaintiff may be entitled to relief.” Phillips

v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (citations

and   quotations    omitted).    Under        such    a    standard,   the   factual

allegations set forth in a complaint “must be enough to raise a

right to relief above the speculative level.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Indeed, “the tenet that a

court must accept as true all of the allegations contained in a

complaint   is    inapplicable       to   legal      conclusions.”     Ashcroft    v.

Iqbal, 556 U.S. 662, 678 (2009). “[A] complaint must do more than

allege the plaintiff's entitlement to relief . . . [a] complaint

has to ‘show’ such an entitlement with its facts.” Fowler v. UPMC

Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).

      However, Rule 12(b)(6) only requires a “short and plain

statement of the claim showing that the pleader is entitled to

relief” in order to “give the defendant fair notice of what the .

. . claim is and the grounds upon which it rests.” Twombly, 550

U.S. at 555. The complaint must include “enough factual matter

(taken as true) to suggest the required element. This does not

impose a probability requirement at the pleading stage, but instead

simply calls for enough facts to raise a reasonable expectation

                                          8
that discovery will reveal evidence of the necessary element.”

Phillips, 515 F.3d at 234 (citations and quotations omitted);

Covington v. Int'l Ass'n of Approved Basketball Officials, 710

F.3d 114, 118 (3d Cir. 2013) (“[A] claimant does not have to set

out in detail the facts upon which he bases his claim. The pleading

standard is not akin to a probability requirement; to survive a

motion to dismiss, a complaint merely has to state a plausible

claim for relief.” (citations and quotations omitted)).

     In sum, under the current pleading regime, when a court

considers a dismissal motion, three sequential steps must be taken:

first, “it must take note of the elements the plaintiff must plead

to state a claim.” Connelly v. Lane Constr. Corp., 2016 U.S. App.

LEXIS 366, at *10 (3d Cir. Jan. 11, 2016) (citations and quotations

omitted).   Next,    the   court   “should        identify   allegations    that,

because they are no more than conclusions, are not entitled to the

assumption of truth.” Id. (citations and quotations omitted).

Lastly, “when there are well-pleaded factual allegations, the

court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Id. at *10-11

(citations, quotations, and brackets omitted).

     Plaintiff      in   this   matter       is   proceeding,   pro   se.   “The

obligation to liberally construe a pro se litigant's pleadings is

well-established.” Higgs v. Atty. Gen. of the U.S., 655 F.3d 333,

339 (3d Cir. 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

                                         9
(1976)).    “Courts    are    to   construe   complaints   so   ‘as   to   do

substantial justice,’ Fed. R. Civ. P. 8(f), keeping in mind that

pro se complaints in particular should be construed liberally.”

Alston v. Parker, 363 F.3d 229, 234 (3d Cir. 2004). “Liberal

construction does not, however, require the Court to credit a pro

se plaintiff’s ‘bald assertions’ or ‘legal conclusions.’” Grohs v.

Yatauro, 984 F. Supp. 2d 273, 282 (D.N.J. 2013) (quoting Morse v.

Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). Also,

“there are limits to [the courts'] . . . flexibility . . . . [P]ro

se litigants still must allege sufficient facts in their complaints

to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239,

245, 58 V.I. 691 (3d Cir. 2013). “Even a pro se complaint may be

dismissed for failure to state a claim if the allegations set forth

by the plaintiff cannot be construed as supplying facts to support

a claim entitling the plaintiff to relief.” Grohs, 984 F. Supp. 2d

at 282 (citing Milhouse v. Carlson, 652 F.2d 371, 373 (3d Cir.

1981)).

II.   Count I

      As an initial matter, while Plaintiff names as defendants

Chief Conroy and Sergeant Goggins, he has not asserted any specific

claims against them.     Importantly, defendants Conroy and Goggins

were not present during the subject incident.         Although Plaintiff

generally   accuses   these    individual     defendants   of   failing    to

perform certain tasks, nowhere in the causes of action portion of

                                     10
the Complaint does Plaintiff identify these specific defendants,

or assert any claims against them.         Notwithstanding the fact that

Plaintiff is pro se and that the Court is obligated to construe

Plaintiff’s Complaint liberally, under the pleading requirements

Plaintiff is, just like any other litigants, responsible to allege

sufficient factual allegations to state a claim, and identify which

claims   are   asserted   as   to   each   defendant. 8   See   Hamilton   v.

Jamieson, 355 F. Supp. 290, 298 (E.D. Pa. 1973)(“We are not

required to stretch our imagination to manufacture allegations to

supplement the complaint . . . .”); Cassell v. Cty. of Montgomery,

No. 17-1077, 2017 U.S. Dist. LEXIS 95182, at *27 (E.D Pa. Jun. 20,

2017)(“pro se litigants must nevertheless adhere to basic pleading

requirements”); Case v. State Farm Mut. Auto. Ins. Co., 294 F.2d

676, 678 (5th Cir. 1961)(“[T]here is no duty [on the part] of the

trial court or appellate court to create a claim which appellant

has not spelled out in his pleading.”).         Accordingly, because the

Court cannot discern any causes of action against Chief Conroy or

Sergeant Goggins, they are dismissed as defendants.




8    I note that in the Complaint, Plaintiff asserts Counts I and
II against all defendants, including Chief Conroy and Sergeant
Goggins. However, because these two defendants were not personally
involved in the detainment of Plaintiff, those § 1983 claims cannot
be lodged against them. See Rode v. Dellarciprete, 845 F.2d 1195,
1207 (3d Cir. 1988).


                                     11
       As to Count I, Plaintiff alleges that Defendants were acting

under the color of state law when they unlawfully detained him at

the Walmart store, and in that regard, Plaintiff claims that

Defendants violated his constitutional rights.

       Section 1983 provides, in pertinent part, that:

       Every person who, under color of any statute, ordinance,
       regulation, custom, or usage, of any State or Territory
       or the District of Columbia, subjects, or causes to be
       subjected, any citizen of the United States or other
       person   within   the  jurisdiction    thereof  to   the
       deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to
       the party injured in an action at law, suit in equity,
       or other proper proceeding for redress.

42 U.S.C. § 1983.

       To state a claim for relief under Section 1983, a plaintiff

must       allege:   (1)    the   violation       of   a    right   protected    by    the

Constitution or laws of the United States; and (2) that the alleged

deprivation was committed or caused by a person acting under color

of state law. See Harvey v. Plains Twp. Police Dep’t, 635 F.3d

606, 609 (3d Cir. 2011); see also West v. Atkins, 487 U.S. 42, 48

(1988). The law provides citizens with “an avenue of recovery for

the        deprivation     of     established       federal      constitutional        and

statutory rights.” Salley v. Rodriguez, No. 07–4914, 2008 WL 65106

at     *    4   (D.N.J.     Jan.4,     2008); see          also Groman   v.     Twp.    of

Manalapan, 47        F.3d       628,   633   (3d.      Cir.1995).     “[T]he     essence

of section 1983's color of law requirement is that the alleged

offender, in committing the act complained of, abused a power or

                                             12
position granted by the state.” Hill v. Borough of Kutztown, 455

F.3d 225, 241 (3d Cir. 2006) (quoting Bonenberger v. Plymouth

Twp., 132 F.3d 20, 24 (3d Cir.1997)).

     In order to establish the color of state law element, a

plaintiff must demonstrate that “there is such a ‘close nexus’

between the State and challenged action that private behavior may

be fairly treated as that of the State itself.” Brentwood Acad. v.

Tennessee   Secondary   Sch., 531    U.S.   288,   295   (2001)   (citation

omitted).   “A private action is not converted into one under color

of state law merely by some tenuous connection to state action.”

Gorman, 47 F.3d at 638.       Importantly, the color of state law

element is a threshold issue; there is no liability under § 1983

for those not acting under the color of state law.          Id.

     A.     Walmart

     In the instant matter, Plaintiff merely restates § 1983’s

language in his Complaint, that “[e]ach and all acts . . . was

done by the defendants under ‘color of state law”’ when they

violated Plaintiff's fundamentally secured rights and committed

criminal acts against him.”         Compl., ¶ Intro.      As a threshold

matter, to establish that Walmart is a state actor, Plaintiff

alleges that Walmart and the Officers, “operating in a joint

venture,” “illegally detained and imprisoned the plaintiff without

any probable cause or reasonable grounds.”         Id. at ¶ 42.



                                    13
     Under the New Jersey Shoplifting Act (“NJSA”), a merchant or

police officer has a statutory right to detain a person suspected

of shoplifting. N.J.S.A. 2C:20-11. The NJSA provides in relevant

part:

     A law enforcement officer, or a special officer, or a
     merchant, who has probable cause for believing that a
     person has willfully concealed unpurchased merchandise
     and that he can recover the merchandise by taking the
     person into custody, may, for the purpose of attempting
     to effect recovery thereof, take the person into custody
     and detain him in a reasonable manner for not more than
     a reasonable time… Any law enforcement officer may
     arrest without warrant any person he has probable cause
     for believing has committed the offense of shoplifting…

N.J.S.A. 2C:20-11(e).   Under the plain language of the Act, “[t]he

statute permits detention in a reasonable manner for the purpose

of recovering unpurchased merchandise. The statute [also] permits

the merchant to act for his own benefit, but it does not compel

the merchant to detain a suspected shoplifter and does not make

the merchant an arm of the state concerned generally with enforcing

the state's laws.” Gipson v. Supermarkets Gen. Corp., 564 F. Supp.

50, 55 (D.N.J. 1983).

     In the context of a detainment by a merchant due to suspected

shoplifting, the Third Circuit has held that store employees acting

pursuant to a merchant’s statute, such as N.J.S.A. 2C:20-11, cannot

properly be found to have “acted under color of State law” unless

(1) the police have a pre-arranged plan with the store by which

the police substitute the judgment of the private parties for their


                                 14
own official authority; and (2) under that plan, the police will

arrest anyone identified as a shoplifter by the store without

independently evaluating the presence of probable cause.                Cruz v.

Melchoionda, 727F.2d 79, 81 (3d Cir. 1984).                    However, merely

calling the police or reporting criminal activity is not sufficient

to allege a private actor acted under the color of state law.                 See,

e.g., Lawson v. Rite Aid of Pennsylvania, Inc., No. 04-1139, 2006

U.S. Dist. LEXIS 51829, at *12 (E.D. Pa. Jul. 26, 2006).                Rather,

there may be a finding of state action when the store employee,

for example, is given authority to actually make arrests.                DeCarlo

v. Joseph Horne Co., 251 F. Supp. 935 (W.D. Pa.1966).

      Here, the gist of Plaintiff’s allegation regarding Walmart

and   the   police   officers’   “joint      venture”   theory    is   that    the

Officers failed to conduct their own investigation and improperly

relied upon Walmart’s loss prevention employees’ assertion that

Plaintiff shoplifted.       Those conclusory allegations are the sum

total of Plaintiff’s theory of state action.            But, simply claiming

that the store had a pre-arranged plan with the Officers does not

satisfy     the   Twombly   pleading    requirement.           Other   than    his

conclusory label, Plaintiff has not alleged any facts from which

an inference could be made that a pre-arranged plan between Walmart

and the police existed.       Moreover, while Plaintiff, on one hand,

alleges that Officers Williams and Thuring did not investigate the

alleged     shoplifting,    elsewhere       in   Plaintiff’s    Complaint,     he

                                       15
alleges that a police report was issued, and that report indicates

that the Officers had in fact reviewed Walmart’s surveillance tape.

In fact, the Officers reported that they, after reviewing the

video, “observed” shoplifting activity by Plaintiff and his female

companion.   Compl., ¶ 28.     Indeed, Plaintiff’s own allegations

belie his assertion that the police conducted no investigation

whatsoever and substituted their own judgment with that of the

Walmart employees.    In any event, Plaintiff does not even allege

that he was arrested as a result of the shoplifting incident.

     Thus, I find that Plaintiff’s allegations do not allege a

relationship, let alone a “close nexus,” between the store and any

governmental agency or official. Instead, Plaintiff simply states

that Walmart and the police “had a pre-arranged plan” and that the

police “relied upon the inaccurate version of facts to justify

detaining the plaintiff.”      Compl., ¶ 18. Moreover, Plaintiff

alleges no conduct on the part of Walmart that either resembles a

quasi-governmental function or rises to the level of state action.

Absent factual allegations tending to show a prearranged plan,

Walmart cannot be found to have “engaged in the ‘concert[ed]’ or

‘joint action’” with the police necessary to bring Walmart within

the scope of a § 1983 claim.    Cruz, 727 F.2d at 80.       Instead, a

private   company    that   follows    state   regulation   concerning

shoplifters is not transformed into a state actor for the purposes

of § 1983. Accordingly, because Plaintiff fails to properly allege

                                  16
state action on the part of Walmart, Count I against Walmart is

dismissed.




     B.    The Municipal Defendants

     In addition, in Count I, Plaintiff alleges that the Municipal

Defendants   falsely   imprisoned     him   in   violation   of   his

constitutional rights. 9   However, because only Officers Williams

and Thuring were personally present at the time Plaintiff was

detained by Walmart employees, this cause of action can only be

asserted as to these two officers.      See Rode, 845 F.2d at 1207.

And, Plaintiff has failed to state a plausible claim of false

imprisonment against them.

     A claim for false imprisonment can only be sustained under §

1983 when an officer lacks probable cause to detain an individual.

See O'Connor v. City of Philadelphia, 233 Fed. Appx. 161, 164 (3d

Cir. 2007); Adams v. Selhorst, 449 Fed. Appx. 198, 201 (3d Cir.

2011).    In other words, the existence of probable cause is a




9    Although Plaintiff lists violations under First, Fourth and
Fourteenth Amendments, the only claim the Court can discern from
Count I is false imprisonment. Indeed, Plaintiff titles Count I
as “Wrongful Detention and Imprisonment.”


                                 17
complete defense to a claim of false imprisonment.               Goodwin v.

Conway, 836 F.3d 321, 327 (3d Cir. 2016). 10        Here, Plaintiff, in

conclusory fashion, alleges that the Officers did not have probable

cause to detain him.   However, as I indicated earlier, Plaintiff’s

own allegations contradict his bald assertion.            In the police

report,   Officer   Thuring   states    that   having   viewed    Walmart’s

surveillance video, he observed Plaintiff and his female friend

shoplift a “cell phone case” from the store. Id. at ¶ 28. Although

Plaintiff disputes what the video depicts, there is no allegation

that Officer Thuring misrepresented the fact that he reviewed the

video.    As such, based on Plaintiff’s own allegation, Officer

Thuring indeed had probable cause to detain Plaintiff.

     But, even if the Officers did not obtain probable cause by

way of the video, they, nonetheless, are entitled to qualified

immunity on this claim, because they reasonably relied on the

version of events communicated to them by Walmart’s loss prevention

employees in obtaining probable cause.         Indeed, in the context of

false imprisonment, “the qualified immunity analysis turns on

whether the police officers reasonably but mistakenly concluded

that probable cause existed to arrest, detain and initiate the

criminal prosecution.” Palma v. Atlantic County, 53 F. Supp. 2d

743, 769 (D.N.J. 1999).       “Whether probable cause exists depends




10   I stress that Plaintiff was not arrested by the Officers.
                                   18
upon the reasonable conclusion to be drawn from the facts known to

the arresting officer at the time of the arrest.” Devenpeck v.

Alford, 543 U.S. 146, 153 (2004).           In making such an inquiry,

courts must employ a “common sense approach.”            Paff v. Kaltenbach,

204 F.3d 425, 436 (3d Cir. 2000).

      Here, I find that it was reasonable for the Officers to rely

upon the information given by Walmart’s LPOs, particularly since

there is no reasonable inference that this Court can draw from the

Complaint that the Officers had any reason to believe that the

information was somehow not reliable.           Thus, the Officers are

entitled to qualified immunity even if they were mistaken in

believing   that    they   had   probable   cause   to    detain   Plaintiff.

Accordingly, Count I against Officers Williams and Thuring is

dismissed with prejudice.

II.   Count II

      In Count II of the Complaint, Plaintiff alleges that Officer

Williams “committed civil assault by balling his fist up during

the interrogation,” which placed Plaintiff in fear of bodily harm.

Compl., ¶ 44.      Plaintiff goes on to allege that “[a]ll defendants

participated by their support and physical presence,” in violation

of Plaintiff’s due process rights under the Fourteenth Amendment.

Id.

      As an initial matter, while Plaintiff asserts Count II against

all defendants, the assault claim can only be asserted as to

                                     19
Officer Williams, because he is the only person alleged to have

participated in the assault.     Next, Plaintiff alleges that his

constitutional right was violated under a “civil assault” theory;

however, there is no such cause of action arising under § 1983. 11

See Heilimann v. O’Brien, No. 14-1271, 2017 U.S. Dist. LEXIS 31885,

at *12 n.5 (M.D. Pa. Mar. 7, 2017)(finding that assault and battery

claims should properly be brought under state law).      Rather, I

construe Count II as an intentional tort of assault under state

law.   However, aside from the fact that Plaintiff has failed to

allege an assault claim, 12 Plaintiff has not alleged that he filed

a tort claims notice under the New Jersey Tort Claims Act (“TCA”),

N.J.S.A. § 59:8-3.   Indeed, the TCA bars suit on a claim “relating

to a cause of action for death or for injury or damage to person

or to property” if the claimant fails to present his notice of

claim to the entity within 90 days of accrual of his claim.




11   To be clear, nowhere in Plaintiff’s Complaint does he allege
the use of excessive force by any defendant.

12   In New Jersey, to establish a common law tort of assault, a
plaintiff must show that (1) the defendant acted with intention to
cause harm or offensive contact with the person, or an imminent
apprehension of such a contact, and (2) that the other is thereby
put in such imminent apprehension. See Leang v. Jersey City Bd. Of
Educ., 198 N.J. 557, 591 (2009) (citation omitted). Here, while
Plaintiff alleges that he was put in imminent apprehension,
Plaintiff fails to allege that Officer Williams had any “intention
to cause harm or offensive contact” with Plaintiff.         Rather,
Plaintiff simply alleges that Officer Williams “committed civil
assault by balling his fist.” Compl., ¶ 42. Plaintiff has failed
to allege that the Officer intended to cause any harm to Plaintiff.
                                 20
N.J.S.A. 59:8-8. “The filing of a late notice of claim with an

entity without leave of court is a nullity and does not constitute

substantial compliance with the terms of N.J.S.A. 59:8-9.”         Rogers

v. Cape May Cty. Office of Pub. Def., 208 N.J. 414, 427 (2011).

         Accordingly, Plaintiff’s assault claim (Count II) against

Officer Williams is dismissed without prejudice.



III. Count III

         Plaintiff alleges in Count III that Officers Williams and

Thuring retaliated against him by issuing two traffic tickets.

Plaintiff claims that the motivation for the retaliation was bore

out of the Officers’ “failure to coercively force plaintiff to

admit to a crime he had no knowledge of or involvement.”          Compl.,

¶ 26.     In that regard, Plaintiff avers that he received the tickets

as   a    punishment   for   criticizing   the   Officers’   conduct   when

Plaintiff was detained.       Plaintiff also alleges that the Officers

were motivated to retaliate against Plaintiff because Plaintiff

gave them “the middle finger.”       These retaliatory acts, Plaintiff

says, violated his First Amendment right to free speech.

         To establish the elements of a retaliation claim predicated

on the First Amendment under § 1983, a plaintiff must allege “(1)

that they engaged in a protected activity, (2) that defendants'

retaliatory action was sufficient to deter a person of ordinary

firmness from exercising his or her rights, and (3) that there was

                                     21
a   causal   connection   between    the     protected    activity    and   the

retaliatory action.” Lauren W. ex rel. Jean W. v. DeFlaminis, 480

F.3d 259, 267 (3d Cir. 2007).

      First,   Plaintiff’s      allegation    that   he   gave   “the   middle

finger”   to   the   Officers    arguably    constitutes    as   a   protected

activity, actionable under the First Amendment.            See, e.g., Sandul

v. Larion, 119 F.3d 1250, 1255 (6th Cir. 1997); Duran v. City of

Douglas, 904 F.2d 1372, 1378 (9th Cir. 1990); Nichols v. Chacon,

110 F. Supp. 2d 1099, 1102 (W.D. Ark. 2000); Brockway v. Shepherd,

942 F. Supp. 1012, 1015 (M.D. Pa. 1996).         As to the second element,

the issuance of traffic tickets may also arguably deter a person

of ordinary firmness from exercising his rights.            See, e.g., Born

v. Aberdeen Police Dep’t, No. 13-2963, 2014 U.S. Dist. LEXIS 74578,

at *16 (D.N.J. Jun. 2, 2014); Persaud v. McSorley, 275 F. Supp. 2d

490, 495 (S.D.N.Y. 2003); Garcia v. City of Trenton, 348 F.3d 726

(8th Cir. 2003); Cruise-Gulyas v. Minard, No. 19-43, 2019 U.S.

App. LEXIS 7369, at *6 (6th Cir. Mar. 13, 2019).

      Finally, Plaintiff sufficiently alleges a causal connection.

To establish the requisite causation for a retaliation analysis,

the plaintiff may typically allege either an unusually suggestive

temporal proximity between the protected First Amendment conduct

and the allegedly retaliatory action, or a pattern of antagonism

coupled with timing.      See Lauren W. ex rel. Jean W. v. DeFlaminis,

480 F.3d 259, 267 (3d Cir. 2007).             Here, the issuance of the

                                     22
traffic tickets to Plaintiff by the Officers immediately after the

shoplifting incident demonstrates an unusually suggestive temporal

proximity that satisfies the causal connection element at this

pleading stage.      See Rauser v. Horn, 241 F.3d 330, 334 (3d Cir.

2001)(recognizing that a plaintiff can defeat a motion for summary

judgment, let alone a motion to dismiss, in the First Amendment

retaliation context by showing a “suggestive temporal proximity”

between his or her constitutionally protected activity and the

adverse action alleged to have been retaliatory).                 Therefore, the

retaliation     claim    against    Officers   Williams     and    Thruing   will

proceed, and the Municipal Defendants’ motion to dismiss as to

Count III is denied. 13

IV.   Count IV

      It appears in Count IV, Plaintiff seeks to assert a Monell

claim   against    the     East    Brunswick   Police   Department.          As   a

preliminary matter, Plaintiff cannot bring a Monell claim directly

against   the     Police    Department,      because    a   municipal    police

department is not a separate entity from the municipality. See


13   The Municipal Defendants argue that Plaintiff’s retaliation
claim is barred by Heck v. Murphy, 512 U.S. 477 (1994), because
Plaintiff was convicted of the traffic charges in Municipal Court.
The Municipal Defendants misapply Heck.       Heck applies when a
judgment in favor of the plaintiff in a subsequent civil suit would
necessarily imply the invalidity of his conviction or sentence.
See Fernandez v. City of Elizabeth, 468 Fed. Appx. 150, 153-54 (3d
Cir. 2012). Here, however, a favorable judgment in Plaintiff’s
retaliation claim will in no way invalidate his conviction for
certain traffic offenses.
                                        23
Woodyard v. County of Essex, 514 Fed. Appx. 177, 181 (3d Cir.

2013); Jackson v. City of Erie Police Dep't, 570 Fed. Appx. 112,

114 (3d Cir. 2014); see also Moore v. Carteret Police Dep't, No.

13-943, 2014 U.S. Dist. LEXIS 170256, at *25 (D.N.J. Dec. 8, 2014).

Accordingly, the East Brunswick Police Department is dismissed as

a defendant.

     Nevertheless, because Plaintiff is pro se, the Court will

construe the Monell claim as having been asserted against the East

Brunswick Township.     Section 1983 imposes civil liability upon

“any person who, acting under the color of state law, deprives

another   individual   of   any   rights,   privileges,   or   immunities

secured by the Constitution or laws of the United States.” Padilla

v. Twp. of Cherry Hill, 110 Fed. Appx. 272, 278 (3d Cir.2004)

(citation omitted). Unlike unincorporated police departments or

municipal courts, municipalities are legal entities amenable to

suit for their unconstitutional policies or customs. Monell, 436

U.S. at 690. To recover against a municipality, a plaintiff must

“demonstrate that municipal policymakers, acting with deliberate

indifference or reckless indifference, established or maintained

a policy or well-settled custom which caused a municipal employee

to violate plaintiffs’ constitutional rights and that such policy

or custom was the ‘moving force’ behind the constitutional tort.”

Hansell v. City of Atlantic City, 152 F.Supp.2d 589, 609 (D.N.J.

2001).

                                    24
     Here, beyond Plaintiff allegation that the Township had a

policy or custom of inadequate training and/or investigation, the

Complaint does not “specify what exactly that custom or policy

was,” McTernan v. City of York, PA, 564 F.3d 636, 658 (3d Cir.

2009), assert    facts     showing     a    “direct   causal    link    between   a

municipal    policy   or    custom     and      the   alleged    constitutional

deprivation,” Jiminez v. All American Rathskeller, Inc., 503 F.3d

247, 249 (3d Cir. 2007) (internal quotations omitted), or “identify

specific    deficiencies    in   any       training   program   to     which   [the

Officers] might have responded.” Ianuale v. Borough of Keyport,

No. 16-9147, 2017 U.S. Dist. LEXIS 130467, at *3 (D.N.J. Aug. 16,

2017).     Thus, Plaintiff’s Monell claim against the Township is

dismissed without prejudice.

                                 CONCLUSION

     For the reasons set forth above, Walmart’s motion to dismiss

is GRANTED in its entirety, and the claims against Walmart are

dismissed without prejudice.         The Municipal Defendants’ motion to

dismiss is GRANTED in part and DENIED in part as follows: Count I,

i.e., §1983 false imprisonment, against Officers Williams and

Thuring is dismissed with prejudice; Count II, i.e., civil assault,

against Officer Williams is dismissed without prejudice; Count

III, i.e., retaliation, against Officers Williams and Thuring may

proceed, and Count IV, i.e., Monell claim, against the Township of



                                           25
East Brunswick is dismissed without prejudice. Finally, Chief

Conroy and Sergeant Goggins are dismissed as defendants.

     The Court acknowledges that Plaintiff has likely abandoned

his case.    In that regard, the Court also issues an Order to Show

Cause why the remaining claim in this case should not be dismissed

for lack of prosecution.     Plaintiff must respond, in writing, to

the Order to Show Cause within 15 days from the date of the Order

accompanying this Opinion.    Failure to respond by Plaintiff will

result in the dismissal of this matter.



DATED:      March 29, 2019                /s/ Freda L. Wolfson
                                          Hon. Freda L. Wolfson
                                          U.S. District Judge




                                  26
